                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION

                                  NO. 7:19-CR-00190-D-1



   UNITED STATES OF AMERICA

       v.                                                     ORDER TO SEAL

   EMANUEL MANN BILLINGS




       On motion of the Defendant, Emanuel Mann Billings, and for good cause shown, it is

hereby ORDERED that DE 41 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This _l{__ day of February, 2021.




                                   United States District Judge




         Case 7:19-cr-00190-D Document 45 Filed 02/11/21 Page 1 of 1
